Exhibit 10.2(d)

 

FOURTH AMENDMENT

TO 2001 LP CANADA CREDIT AGREEMENT

(Dated for Reference November 30, 2001)

 

THIS FOURTH AMENDMENT TO 2001 LP CANADA CREDIT AGREEMENT is dated for reference
June 27, 2003

 

AMONG:

 

LOUISIANA-PACIFIC CANADA LTD., a British Columbia company having an office at
2100 – 1075 West Georgia Street, Vancouver, British Columbia, V6E 3G2

 

AND:

 

LOUISIANA-PACIFIC CORPORATION, a Delaware corporation having an office at 1200,
805 S.W. Broadway, Portland, Oregon, U.S.A., 97205

 

AND:

 

ROYAL BANK OF CANADA, a Canadian chartered bank, having its head office in
Montreal, Quebec, and a branch office at 1025 West Georgia Street, Vancouver,
British Columbia, V6E 3N9

 

WHEREAS:

 

A.                                   The parties entered into a credit agreement
dated for reference November 30, 2001, which credit agreement was amended by a
Waiver and First Amendment dated as of July 23, 2002 and further amended by a
Second Amendment dated for reference November 27, 2002 and a Third Amendment
dated for reference March 14, 2003 (as so amended, the “Credit Agreement”);

 

B.                                     The parties have agreed to amend the
Credit Agreement as provided in this agreement (the “Amendment Agreement”).

 

WITNESSETH THAT in consideration of the mutual covenants and agreements herein,
the parties covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       INTERPRETATION

 

1.1                                 Words with an initial capital letter which
are not otherwise defined in the Amendment Agreement have the meanings set out
in the Credit Agreement as amended by the Amendment Agreement.

 

1.2                                 The Amendment Agreement shall be construed
in accordance with and governed by the laws of the Province of British Columbia
and the laws of Canada applicable in that Province.

 

1.3                                 Wherever the singular or the masculine are
used in the Amendment Agreement, the same shall be deemed to include the plural
or the feminine or vice versa and a body politic or corporate where the context
or the parties so require.

 

1.4                                 Unless otherwise specified all statements
of, or references to dollar amounts in the Amendment Agreement without currency
specification shall refer to Canadian Funds.

 

2.                                       REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower and the Guarantor severally represents and warrants to
Royal that the execution and delivery of the Amendment Agreement and any
required exhibits will not contravene a provision of any regulation, order or
permit applicable to it or cause a conflict with or contravention of its
constating documents or cause a breach of or constitute a default under or
require any consent under any instrument or agreement to which it is a party or
by which it is bound except such as have been obtained or waived, as the case
may be.

 

3.                                       AMENDMENT

 

If the conditions set forth in §4 of the Amendment Agreement have been met or
waived prior to or at the Effective Time then, as of the Effective Time, the
Credit Agreement shall be amended as follows:

 

(a)                                  by deleting the definition of “Guarantor
Credit Facility” from §1.1 and substituting the following:

 

““Guarantor Credit Facility” means the credit facility made available to the
Guarantor pursuant to the terms of a Credit Agreement entered into as of
November 15, 2001 among the Guarantor, as borrower, Bank of America, N.A., as
the Administrative Agent, Wachovia Bank, N.A., as the Syndication Agent, Royal,
as Documentation Agent and the other lenders party to the credit agreement as
amended and restated by the Third Amendment and as further amended from time to
time;”

 

(b)                                 by deleting the definition of “Note
Financing” from §1.1 and substituting the following:

 

2

--------------------------------------------------------------------------------


 

““Note Financing” has the meaning set forth in the Guarantor Credit Agreement as
in effect as of May 15, 2003 (that is, for greater certainty after the effective
date of the Sixth Amendment but prior to any subsequent amendment, restatement,
modification, supplement, extension, renewal or replacement thereof);”

 

(c)                                  by deleting the definition of “Purchase
Money Note” from §1.1 and substituting the following:

 

““Purchase Money Note” has the meaning set forth in the Guarantor Credit
Agreement as in effect as of May 15, 2003 (that is, for greater certainty after
the effective date of the Sixth Amendment but prior to any subsequent amendment,
restatement, modification, supplement, extension, renewal or replacement
thereof);”

 

(d)                                 by adding the following definition to §1.1:

 

““Sixth Amendment” means the sixth amendment agreement dated as of May 15, 2003
among the parties to the Guarantor Credit Agreement”


 


4.                                       CONDITIONS PRECEDENT

 

Royal shall have no obligation to amend the Credit Agreement, as provided by
this Amendment Agreement unless, on or prior to the Satisfaction Date specified
in §5.2 it shall have received:

 

(a)                                  the Amendment Agreement duly executed by
the Borrower and the Guarantor;

 

(b)                                 certified copies of authorizing resolutions
of the board of directors of the Borrower, the Guarantor, L. P. Engineered Wood
Products Ltd. and Louisiana-Pacific B.C. Forests Products Limited or of a duly
constituted and authorized committee of their respective board of directors, as
the case may be, all in form and content satisfactory to Royal and its counsel,
authorizing the execution and delivery of the Amendment Agreement; and

 

(c)                                  a notice of agreement and confirmation
substantially in the same form of Exhibit II, III and IV from respectively, the
Guarantor, LP Engineered Wood Products Ltd. and Louisiana-Pacific B.C. Forest
Products Limited.

 

3

--------------------------------------------------------------------------------


 

5.                                       GENERAL

 

5.1                                 The Amendment Agreement may be executed in
one or more counterparts or facsimile counterparts, each of which when executed
and delivered shall be deemed to be an original and all of which together shall
constitute one document in writing.

 

5.2                                 The Amendment Agreement shall be effective
as of 23:59 hours, local Vancouver time, on the date as of which the Amendment
Agreement is executed (“Effective Time”) if on or prior to June 30, 2003 or such
earlier or later date as may be agreed among Royal, the Borrower and the
Guarantor (the “Satisfaction Date”), Royal shall have received the documents
described in §4.

 

5.3                                 The Borrower and the Guarantor will do,
execute and deliver, or will cause to be done, executed and delivered, all such
further acts, documents (including certificates, declarations, affidavits,
reports and opinions) and things as Royal may reasonably require for the purpose
of giving effect to the Amendment Agreement and the Credit Agreement.

 

The Amendment Agreement has been executed this 27 day of June, 2003.

 

 

The COMMON SEAL of LOUISIANA-
PACIFIC CANADA LTD. was hereunto
affixed in the presence of:

Address for Notice
c/o Louisiana-Pacific Corporation
1200, 805 S.W. Broadway
Portland, Oregon
U.S.A.  97205

 

 

 

 

 

Curtis M. Stevens
Vice President and Chief Financial
Officer 

Phone: (503) 821-5100
Fax:  (503) 821-5322
Attention: Executive Vice President,
Administration, and Chief Financial
Officer

 

 

 

 

 

Mark G. Tobin
Treasurer

With a copy to:
Fasken, Martineau, DuMoulin LLP
2100 – 1075 West Georgia Street
Vancouver, British Columbia
V6E 3G2

 

 

 

Phone: (604) 631-3131
Fax:  (604) 631-3232
Attention: J. S. McKercher or D. J.
Weaver

 

4

--------------------------------------------------------------------------------


 

The COMMON SEAL of LOUISIANA-
PACIFIC CORPORATION was hereunto
affixed in the presence of:

Address for Notice
Louisiana-Pacific Corporation
Suite 1200, 805 S.W. Broadway
Portland, Oregon
U.S.A.  97205 

 

 

 

 

 

Curtis M. Stevens
Executive Vice President, Administration,
and Chief Financial Officer

Phone: (503) 821-5100
Fax:  (503) 821-5322
Attention: Executive Vice President,
Administration, and Chief Financial Officer

 

 

 

 

 

Mark G. Tobin
Treasurer

 

 

 

ROYAL BANK OF CANADA

RBC Capital Markets
Suite 2100, Park Place
666 Burrard Street

By:

 

 

Vancouver, British Columbia

 

V6C 3B1

 

 

Gerry Derbyshire

Attention: Managing Director

Managing Director-Corporate Credit

Phone: (604) 257-7100

 

Fax:  (604) 665-6465

 

5

--------------------------------------------------------------------------------


 

EXHIBIT I TO THE AMENDMENT AGREEMENT

 

NOTICE OF AGREEMENT, REQUEST AND CONFIRMATION

Dated as of June        , 2003

 

TO:                            ROYAL BANK OF CANADA

 

Re:                               Guarantee (Particular Guarantee) dated for
reference November 30, 2001 and executed December 14, 2001 (“Guarantee”) by the
Guarantor in favour of Royal guaranteeing the obligations of the Borrower under
the Credit Agreement as amended by the Amendment Agreement.

 

Words with an initial capital letter which are not otherwise defined in the
Notice of Agreement, Request and Confirmation have the meanings defined in the
Credit Agreement as amended by the Amendment Agreement.

 

1.                                       The Borrower has asked Royal to enter
into the Amendment Agreement;

 

2.                                       This is notice that the undersigned is
aware of the reasons for the Amendment Agreement and concurs with the Borrower’s
aforesaid request to Royal;

 

3.                                       The undersigned hereby joins the
Borrower in its request to Royal that it enter into the Amendment Agreement and
acknowledges the terms of the Credit Agreement as amended by the Amendment
Agreement and confirms that the Guarantee remains valid, binding and enforceable
against the Guarantor.

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

Authorized Signatory

 

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT II TO THE AMENDMENT AGREEMENT

 

NOTICE OF AGREEMENT, REQUEST AND CONFIRMATION

Dated as of June       , 2003

 

TO:                            ROYAL BANK OF CANADA

 

Re:                               Guarantee (Particular Guarantee) dated for
reference November 30, 2001 and executed December 14, 2001 (“Guarantee”) by the
Guarantor in favour of Royal guaranteeing the obligations of the Borrower under
the Credit Agreement as amended by the Amendment Agreement.

 

Words with an initial capital letter which are not otherwise defined in the
Notice of Agreement, Request and Confirmation have the meanings defined in the
Credit Agreement as amended by the Amendment Agreement.

 

1.                                       The Borrower has asked Royal to enter
into the Amendment Agreement;

 

2.                                       This is notice that the undersigned is
aware of the reasons for the Amendment Agreement and concurs with the Borrower’s
aforesaid request to Royal;

 

3.                                       The undersigned hereby joins the
Borrower in its request to Royal that it enter into the Amendment Agreement and
acknowledges the terms of the Credit Agreement as amended by the Amendment
Agreement and confirms that the Guarantee remains valid, binding and enforceable
against the Guarantor.

 

 

LP ENGINEERED WOOD PRODUCTS LTD.

 

 

 

 

Authorized Signatory

 

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT III TO THE AMENDMENT AGREEMENT

 

NOTICE OF AGREEMENT, REQUEST AND CONFIRMATION

Dated as of June     , 2003

 

TO:                            ROYAL BANK OF CANADA

 

Re:                               Guarantee (Particular Guarantee) dated for
reference November 30, 2001 and executed December 14, 2001 (“Guarantee”) by the
Guarantor in favour of Royal guaranteeing the obligations of the Borrower under
the Credit Agreement as amended by the Amendment Agreement.

 

Words with an initial capital letter which are not otherwise defined in the
Notice of Agreement, Request and Confirmation have the meanings defined in the
Credit Agreement as amended by the Amendment Agreement.

 

1.                                       The Borrower has asked Royal to enter
into the Amendment Agreement;

 

2.                                       This is notice that the undersigned is
aware of the reasons for the Amendment Agreement and concurs with the Borrower’s
aforesaid request to Royal;

 

3.                                       The undersigned hereby joins the
Borrower in its request to Royal that it enter into the Amendment Agreement and
acknowledges the terms of the Credit Agreement as amended by the Amendment
Agreement and confirms that the Guarantee remains valid, binding and enforceable
against the Guarantor.

 

 

LOUISIANA-PACIFIC B. C. FOREST
PRODUCTS LIMITED

 

 

 

 

Authorized Signatory

 

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------